165 F.3d 1015
Robert D. ZINGHER, Plaintiff-Appellant,v.VERMONT DIVISION OF VOCATIONAL REHABILITATION;  USA,Department of Education;  David Yacavone, Commissioner ofVermont Department of Aging and Disabilities;  and RichardRiley, Secretary of United States Department of Education,Defendants-Appellees.
Docket No. 97-6310.
United States Court of Appeals,Second Circuit.
Argued Jan. 14, 1999.Decided Feb. 1, 1999.

Appeal from the dismissal of a complaint (William K. Sessions III, Judge ) as it failed to state a claim upon which relief can be granted and was barred by res judicata.  We affirm.
Jane M. Hunt, Coudert Brothers (Douglas F. Broder, of counsel), New York, New York, for Plaintiff-Appellant.
Robert D. Zingher, pro se, Burlington, Vermont, for Plaintiff-Appellant.
Dena Monahan, General Counsel, Department of Aging and Disabilities, Waterbury, Vermont, for Defendants-Appellees Vermont Division of Vocational Rehabilitation and David Yacavone.
Melissa A.D. Ranaldo, Assistant United States Attorney for the District of Vermont (Charles R. Tetzlaff, United States Attorney), Burlington, Vermont, for Defendants-Appellees Department of Education and Richard Riley.
Before:  WINTER, Chief Judge, VAN GRAAFEILAND, and KEARSE, Circuit Judges.
PER CURIAM:


1
Robert D. Zingher appeals from Judge Sessions's dismissal of his complaint because it failed to state a claim upon which relief can be granted and was barred by res judicata.  We affirm for substantially the reasons stated by the district court as enunciated in the recommendations of Magistrate Judge Niedermeier.  See Zingher v. Yacavone, 30 F.Supp.2d 446 (D.Vt.1997).  This decision in no way prejudices Zingher from seeking future services from the Division of Vocational Rehabilitation to which he may be entitled under state or federal law.